Citation Nr: 0505679	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  93-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to May 
1974

This matter comes before the Board of Veterans' Appeals 
(Board) following rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).

After its initial remand in November 1993, and subsequent 
development by the RO, by a March 1999 decision, the Board 
denied the claims of entitlement to service connection for a 
left knee disorder, and a low back disability, and remanded 
the claim for a left leg disability. In decisions in December 
1999 and July 2002 the Board denied the claim for service 
connection for a left leg disability, and the veteran 
appealed both decisions to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"). By a June 1999 Order, the Court dismissed the 
veteran's appeal of the March 1999 decision for lack of 
jurisdiction. By a December 2001 Order, the Court vacated and 
remanded the December 1999 decision for consideration 
consistent with the newly enacted Veterans Claims Assistance 
Act of 2000 (VCAA); and by an April 2003 Order, vacated and 
remanded the July 2002 decision for adequate reasons and 
bases as to VA's compliance with the VCAA. 

The Board then remanded the case in October 2003 and again in 
September 2004 for further development and due process 
considerations.  The last remand was secondary to the veteran 
changing representatives, and was to provide an opportunity 
to provide argument and evidence.


REMAND

The record reflects that pursuant to a request from the 
veteran's new attorney, the Board forwarded a copy of the 
veteran's claims file in August 2004. A few days after 
mailing, the Board received notification from the attorney of 
a change of address from San Diego to San Jose. Thereafter, 
in September 2004, the Board remanded the appeal to the RO so 
that the appellant's new attorney could be afforded adequate 
opportunity to review the file, and submit additional 
evidence or argument.

After appropriate notifications to the veteran, with copies 
to his attorney, the RO issued a November 29, 2004 letter to 
the veteran advising that his claims file was being returned 
to the Board. A copy was sent to the veteran's attorney.

On February 2, 2005, the Board received a copy of a letter 
from the veteran's attorney to the RO, dated January 13, 
2005. The attorney advised that he had received the RO's 
November 29, 2004 notification letter on January 12, 2005, 
apparently forwarded from his previous address in San Diego. 
The attorney inquired whether a supplemental statement of the 
case had been issued by the RO, and requested that the RO 
"start the clock over on this matter" so that he may have 
time to review materials regarding the veteran's claim that 
have yet reached him.

The Board notes that a copy of the veteran's claim file sent 
in August 2004 to the attorney's former address in San Diego 
has not been returned by the United States Postal Service as 
undeliverable, and the veteran's attorney is presumed to have 
received this copy. See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992). However, since the attorney has suggested that he may 
not have received all materials pertinent to the veteran's 
claim and desires additional RO review, the Board is of the 
opinion that further development is warranted to afford the 
veteran due process.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

The veteran and his representative 
should be contacted (with a notation 
as to the address used for the 
attorney) and offered an opportunity 
to provide additional argument and 
or evidence as to this claim.  It is 
noted that a copy of the claims file 
has been provided to the attorney, 
but if the representative desires to 
see the claims folder, he should be 
offered that opportunity, as 
possible.  If additional argument or 
evidence is proffered the RO should 
consider the information and handle 
it in accordance with applicable 
provisions.  If no additional 
evidence or argument is provided, 
the matter should be promptly 
returned to the Board.

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status. See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




